Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 11, 2016

                                      No. 04-16-00620-CV

                                        Kathy WELCH,
                                           Appellant

                                                v.

                                   Gerardo Javier AFONSO,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV04591
                           Honorable Karen Crouch, Judge Presiding

                                         ORDER
Sitting:      Sandee Bryan Marion, Chief Justice, Dissenting
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

        Kathy Welch appeals the county court at law's judgment dated September 22, 2016,
granting Gerardo Javier Afonso a writ of possession. The clerk's record has been filed. The
electronic docket sheet reflects that Welch filed a motion on September 27, 2016, asking the trial
court to set the amount of security required to supersede the judgment pending appeal. The clerk's
record on appeal does not reflect whether the trial court set the supersedeas bond as required by
law.

        We order that proceedings to satisfy the judgment, including execution of a writ of
possession are STAYED until further order of this court. We further order the trial court to set
supersedeas and allow Welch a period of at least ten days to file a supersedeas bond in the amount
set by the court.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle, Clerk